IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41433
                        Conference Calendar



IN RE:    JAMES LEONARD McCURRY,

                                         Plaintiff-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-00-CV-699
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     James Leonard McCurry, Texas prisoner #735421, seeks leave

to proceed in forma pauperis (IFP) on appeal following

certification that his appeal was taken in bad faith, pursuant to

Baugh v. Taylor, 117 F.3d 197 (5th Cir. 1997).   McCurry argues

that the sanctions order on which the district court relied to

deny him leave to file a lawsuit in another judicial district did

not require him to pay the monetary sanction before filing future

lawsuits but rather allowed him to obtain permission without

regard to the monetary sanction; that any requirement that he pay

the sanction before filing future suits deprives him of access to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41433
                                -2-

the courts; and that the district court violated the Due Process

Clause and FED. R. CIV. P. 11 when imposing the sanction.

     McCurry took no appeal from the order imposing sanctions on

him; any appeal now would be untimely.       See FED. R. APP. P.

4(a)(1).   We will not consider a direct attack on the sanctions

order.

     McCurry’s argument that enforcement of the sanction order

deprives him of access to the courts is unavailing –- a

litigant’s inability to pay a monetary sanction does not excuse

the litigant from the effect of the sanction.       Gelabert v.

Lynaugh, 894 F.2d 746, 748 (5th Cir. 1990).       Contrary to

McCurry’s assertion, the order does not provide that he either

pay the sanction or obtain permission to file.       McCurry’s factual

argument regarding the sanctions order is without merit.

McCurry’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.